NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

DONALD R. BRAILSFORD,            )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-1996
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed January 4, 2019.

Appeal from the Circuit Court for Polk
County; J. Dale Durrance, Judge.

David B. Falstad, Winter Park, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bilal Ahmed Faruqui,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and NORTHCUTT and KHOUZAM, JJ., Concur.